*365On Petition to Modify Mandate.
Per Curiam.
Appellee has filed a motion for a modification of the mandate entered by this court upon the original opinion, and that a new trial be ordered. It must be conceded that appellee’s rights in this court, in this regard, must be measured by its rights in the court below.
5. It is well settled that had the lower court ruled correctly on appellee’s demurrer to the evidence, it would not have been entitled to ask for or to be granted a new trial, since the damages were not assessed and all questions of fact, except on the assessment of damages, were foreclosed by the demurrer. Strough v. Gear (1874), 48 Ind. 100; Ruddell v. Tyner (1882), 87 Ind. 529; Radciff v. Radford (1884), 96 Ind. 482; Stockwell v. State, ex rel. (1884)-, 101 Ind. 1; 2 Woollen, Trial Proe., §4154.
6. It is true, as appellee contends, that under the authority of §702 Burns 1908, §660 R. S. 1881, this court has frequently ordered a new trial where such new trial had not been asked for. But in all such cases it will be found that the parties in whose favor the order for a new trial was made would have been entitled to make a motion for a new trial, if the lower court had correctly ruled against them on the question presented, and if such motion for a new trial presented an intervening error such new trial could correctly be awarded. But, as we have seen in this case, a correct ruling of the lower court would have left the parties where the mandate in this case puts them, with no right to ask for or to be granted a new trial, or to introduce any evidence except upon the measure of damages. This being true, this court has no legal authority to order a new trial, and to do so would not be the exercise of a sound discretion, but the exercise of arbitrary power.
Petition to modify mandate denied.